EXHIBIT CAMERON INTERNATIONAL CORPORATION SUBSIDIARIES & JOINT VENTURES (Active As of February 25, 2008) Cameron International Corporation (Delaware) Parent - 100 % OwnedBy Subsidiary % Owned By CAM State/Country of Incorporation orOrganization 1 - Cameron Algerie (1 share owned by CPEGI) 100% Algeria 1 - Cameron Al Rushaid Limited Company 50% Saudi Arabia 1 - Cameron Argentina S.A.I.C. (122,700 shares owned by CPEGI) Less than 1% 100% Argentina 1 - Cameron Gabon, S.A. (1 share owned by Chairman) 100% Gabon 1 - Cameron/Curtiss-Wright EMD LLC 50% Delaware, USA 1 - Cameron Offshore Systems Nigeria Limited 100% Nigeria 1 - Cameron Services Middle East LLC (Joint Venture) 24% Oman 1 - Cameron Venezolana, S.A. - (51% owned by CPEGI) 100% Venezuela 1 - Cameron Angola - Prestaçao de Serviços, Limitada - (1 share owned by CPEGI) 100% Angola 1 - Compression Services Company 100% Ohio, USA 1 - Cooper Cameron Foreign Sales Company Ltd. 100% Barbados 1 - Cameron International Holding Corp. (CESI has partial interest) 8.36% 91.64% Nevada, USA 2 - Cameron Holding (Cayman) Limited 100% Grand Cayman 3 - Cameron Technologies UK Limited 100% England & Wales 3 - Petreco International Limited 100% United Kingdom 4 - KCC Group Limited 100% United Kingdom 5 - Petreco International (Middle East) Limited 100% United Kingdom 5 - KCC Process Equipment Limited 100% United Kingdom 6 - RJB Engineering (UK) Limited 100% United Kingdom 5 - KCC Resources (Jersey) Limited 100% Jersey 3 - Cameron Products Ltd. 100% Grand Cayman 3 - Cameron Russia Ltd. 100% Grand Cayman 3 - Cameron Services Russia Ltd. 100% Grand Cayman 3- Cameron Australasia Pty. Ltd. 100% Australia 4 - Cooper Cameron Valves Australia Pty. Ltd. 100% Australia 3 - Cameron Campex Limited 80.1% Grand Cayman 4 - ShanDong Cooper Cameron Petroleum Equipment PTE LTD(10-12-2004) 100% China 3 - Cameron do Brasil Ltda. (1 share owned by Cameron (Lux) SARL) 100% Brazil 4 - On/Off Manufatura e Comércio de Vávulas Ltda. 100% Brazil [1 share owned by Cameron Holding (Cayman) Limited] 3 - Cameron (Trinidad) Limited 100% Trinidad and Tobago 3 - Cameron International Malaysia Sdn Bhd 49% Malaysia 3 - Cameron Holding (Luxembourg) SARL 100% Luxembourg 4 - Cameron (Luxembourg) SARL 100% Luxembourg 5 – SBS Oilfield Equipment GmbH 100% Austria 5 – SBS Immobilienentwicklung und-verwertungs GmbH (partiallyowned by Cameron Limited) 100% Austria 5 - Cameron GmbH 100% Germany 5 - Cameron Italy S.R.L. 100% Italy 5 - Cameron Ireland Limited 100% Ireland 5 - Cameron Systems (Ireland) Limited 100% Ireland 5 - Cameron International Malaysia Systems Sdn Bhd 100% Malaysia 5 - Cameron Korea Limited 100% Korea 5 - Cameron Valves - Trading and Industrial Services LDA 55% Portugal 6 - Cameron Valves & Measurement West Africa Limited 70% Nigeria 5 - Cameron Netherlands B.V. (11-2004) 100% Netherlands 6 - Cameron Euro Automation Center B.V. 100% Netherlands 6- Caméron România S.A. 100% Romania 5- Cameron Holding (Dutch) B.V. 100% Netherlands 6- Cameron Canada Corporation 100% Canada/Nova Scotia 5 - Cooper Cameron Holding (U.K.) Limited 100% United Kingdom 6 - Cameron France, S.A.S. 100% France 6 - Cameron Limited 100% United Kingdom 7 - Cooper Cameron (U.K.) Investments Limited 100% United Kingdom 8 - Cameron Manufacturing (India) Private Limited 100% India 8 - Flow Control-Tati Production Sdn. Bhd. 49% Malaysia 7 - Cameron Offshore Engineering Limited 100% United Kingdom 7 - Cooper Cameron Pensions Limited 100% United Kingdom 7 - Cameron Integrated Services Limited 100% United Kingdom 7 - D.E.S. Operations Limited 100% Scotland 7 - DES Operations, Inc. 100% Texas, USA 7 - International Valves Limited 100% United Kingdom 6 - Cameron International Holding B.V. 100% Netherlands 7 - Cameron Energy Services B.V. 100% Netherlands 7 - Cameron B.V. 100% Netherlands 7 - Cooper Cameron Holding (Norway) AS 100% Norway 8 - Cameron Norge AS 100% Norway 3 - Cooper Cameron Libya Limited 50% Malta 3 - Cameron (Singapore) Pte. Ltd. 100% Singapore 4 - Cameron Systems Shanghai Co., Ltd. 100% China 4 - Riyan Cameron (B) Sendirian Berhad 100% Brunei 1 - Cameron (Holding) Corp. 100% Nevada, USA 2-Cameron Technologies, Inc. 100% Delaware, USA 3 - Cameron Flow Systems Ltd. 100% Alberta, CA 3 - NuFlo Finance and Royalty Company 100% Delaware, USA 3 - Cameron Technologies US, Inc. 100% Delaware, USA 1 - Sequel Holding, Inc. 100% Delaware, USA 1 - Petreco International Inc. (partially owned by Sequel Holding, Inc.) 51% 49% Delaware, USA 2 - Petreco-KCC Holding, Inc. 100% Delaware, USA 3 - Petreco-KCC Limited 100% United Kingdom 2 - Petreco Canada Inc. 100% Canada/Alberta 1 - Cooper Cameron Corporation Nigeria Limited 60% Nigeria 1 - Cameron Systems Srl 100% Italy 1 - Cameron Systems de Venezuela, S.A. 100% Venezuela 1 - Cameron Energy Services International, Inc. 100% Ohio, USA 2 - Canada Tiefbohrgeräte und Maschinenfabrik GmbH (1 share owned by CPEGI) 100% Austria 1 - Cameron de Mexico S.A. de C.V. (1 share owned by CPEGI) 100% Mexico 1 - Cameron Petroleum Equipment Group, Inc. (CPEGI) 100% Delaware, USA 1 - Cameron Wellhead Services, Inc. 100% Nevada, USA 2 - Cooper Cameron (Malaysia) Sdn Bhd 49% Malaysia 3 - Cooper Cameron Valves Singapore Pte. Ltd. 100% Singapore 4 - Cooper Cameron Corporation Sdn Bhd 100% Malaysia 4 - PCC Bumi Flow Technologies Sdn. Bhd. 100% Malaysia
